Exhibit 10.1
 
LOAN AGREEMENT


THIS AGREEMENT dated as of the 2nd day of March, 2015.


BETWEEN:
EFLO ENERGY, INC., a Nevada corporation having an office at 333 North San
Houston Parkway East, Suite 600, Houston, Texas 77060.


(the "Borrower")


                                   OF THE FIRST PART


AND:
 
FUNDACION INVERSIONES BARROCO, with an address of P.H. Plaza Commercial San
Fernando, First Floor, Office No. 41, Via Espana, Urb. La Loma, Panama City,
Republic of Panama





(the "Lender")


                                   OF THE SECOND PART


WHEREAS:


A.                      The Borrower wishes to obtain a loan of CAD $600,000
from the Lender; and


B.                      The Lender has agreed to lend such sum to the Borrower
subject to the terms and upon the conditions hereinafter set forth.


NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the sum of $1.00
paid by each party to the other (the receipt of which is hereby acknowledged)
the parties hereto mutually covenant and agree as follows:


1.                      INTERPRETATION


1.1                      Definitions.  Where used herein or in any amendment
hereto each of the following words and phrases shall have the meanings set forth
as follows:


(a)  
"Agreement" means this Loan Agreement including the Schedules hereto together
with any amendments hereof;



(b)  
"Event of Default" means any event set forth in paragraph 6.1;



(c)  
"Loan" means the loan of CAD $600,000 to be made by the Lender to the Borrower
in accordance with this Agreement;



(d)  
“Maturity Date” means February 1, 2016; and



(e)  
“Principal Sum” means the sum of CAD $600,000.

 

 
 
 

--------------------------------------------------------------------------------

 


1.2                      Number and Gender.  Wherever the singular or the
masculine are used herein the same shall be deemed to include the plural or the
feminine or the body politic or corporate where the context or the parties so
require.


1.3                      Headings.  The headings to the articles, paragraphs,
subparagraphs or clauses of this Agreement are inserted for convenience only and
shall not affect the construction hereof.


1.4                      References.  Unless otherwise stated a reference herein
to a numbered or lettered article, paragraph, subparagraph or clause refers to
the article, paragraph, subparagraph or clause bearing that number or letter in
this Agreement.  A reference to this Agreement or herein means this Loan
Agreement, including the Schedule hereto, together with any amendments thereof.


1.5                      Currency.  All dollar amounts expressed herein refer to
lawful currency of Canada.


2.                      TERMS OF LOAN


2.1                      Loan.  The Lender hereby agrees to lend to the Borrower
the Principal Sum.


2.2                      Repayment.  The Loan shall be made in Canadian currency
and shall be repaid by the Borrower on or before the Maturity Date.


2.3                      Interest.  The Borrower shall pay on the amount of the
Principal Sum, interest at a rate of 10% per annum, payable on the Maturity
Date.  The Borrower shall pay interest at the aforesaid rate on all overdue
interest.


2.4                      Acceleration of Loan.  In the event that the Borrower
enters into any acquisition, sale or joint venture agreement with respect to its
Kotaneelee Project and this action provides the Borrower with sufficient funds
to repay the Loan prior to the Maturity Date (a “Transaction”), the Lender may
accelerate the Maturity Date of the Loan to a date that is thirty (30) days from
the date of the Acceleration Notice.  For the purposes herein, an “Acceleration
Notice” is a written notice delivered to the office of the Borrower setting
forth the Lender’s intention to accelerate the Maturity Date.


3.                      PROMISSORY NOTE, EXTENSIONS & WAIVER


3.1                      Loan.  To evidence the Loan, the Borrower agrees to
enter into a promissory note in the form attached hereto as Schedule “A”.


3.2                      Extensions.  The Lender may grant extensions as the
Lender may see fit without prejudice to the liability of the Borrower or to the
Lender's rights under this Agreement or under the Promissory Note.


3.3                      Waiver.  The Lender may waive any breach by the
Borrower of this Agreement or of any default by the Borrower in the observance
or performance of any covenant or condition required to be observed or performed
by the Borrower hereunder or under the Promissory Note.  No failure or delay on
the part of the Lender to exercise any right, power or remedy given herein or by
statute or at law or in equity or otherwise shall operate as a waiver thereof,
nor shall any single or partial exercise of any right preclude any other
exercise thereof or the exercise of any other right, power or remedy, nor shall
any waiver by the Lender be deemed to be a waiver of any subsequent similar or
other event.
 
 
 
 

--------------------------------------------------------------------------------

 


4.                      REPRESENTATIONS AND WARRANTIES


4.1                      Representations.  The Borrower represents and warrants
to the Lender, and acknowledges that the Lender is relying upon such
representations and warranties in entering into this Agreement, as follows:


 
(a)
the Borrower has the capacity to enter into this Agreement, and the execution of
this Agreement and the completion of the transactions contemplated hereby shall
not be in violation any agreement to which the Borrower is a party; and



 
(b)
the Promissory Note has been duly executed by the Borrower and is enforceable
against the Borrower in accordance with its terms.



5.                      CLOSING ARRANGEMENTS


5.1                      Conditions Precedent.  The Lender's obligation to
advance the Principal Sum to the Borrower shall be subject to the satisfaction
of the following conditions:


 
(a)
the representations and warranties of the Borrower shall be true as of the date
hereof and as of the closing date; and



 
(b)
the Borrower shall have complied with all of its obligations hereunder; and



The foregoing conditions precedent are inserted for the benefit of the Lender
and may be waived in whole or in part by the Lender at any time prior to closing
by delivering to the Borrower written notice to that effect.


5.2                      Time of Closing.  The closing of the Loan shall take
place on execution of this Loan Agreement.


5.3                      Deliveries by the Lender.  On the closing date the
Lender shall deliver or cause to be delivered to the Borrower a wire transfer
for the Principal Sum.


6.                      EVENTS OF DEFAULT AND REMEDIES


6.1                      Events of Default.  Any one or more of the following
events, whether or not any such event shall be voluntary or involuntary or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body, shall constitute an Event of Default:


 
(a)
if the Borrower defaults in the payment of any monies due hereunder as and when
the same is due;



 
(b)
if the Borrower defaults in the observance or performance of any other provision
hereof;

 

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
if the Borrower commits an act of bankruptcy or makes a general assignment for
the benefit of its creditors or otherwise acknowledges its insolvency; or



 
(d)
if the Borrower makes default in the due payment, performance or observance, in
whole or in part, of any debt, liability or obligation of the Borrower to the
Lender, whether secured hereby or otherwise.



6.2                      Remedies Upon Default.  Upon the occurrence of any
Event of Default and at any time thereafter, provided that the Borrower has not
by then remedied such Event of Default, the Lender may, in its discretion, by
notice to the Borrower, declare this Agreement to be in default.  At any time
thereafter, while the Borrower shall not have remedied such Event of Default,
the Lender, in its discretion, may:


 
(a)
declare the Loan and other monies owing by the Borrower to the Lender to be
immediately due and payable;



 
(b)
demand payment from the Borrower and exercise all remedies available to the
Lender.



7.                      MISCELLANEOUS


7.1                      Notices.  Any notice required or permitted to be given
under this Agreement or the Promissory Note shall be in writing and may be given
by delivering same or mailing same by registered mail or sending same by
telegram, telex, telecopier or other similar form of communication to the
following addresses:


The Borrower:
EFLO Energy, Inc.

333 North San Houston Parkway East
Suite 600
Houston, Texas 77060


Attention: Conrad Kerr
 


The Lender:  
Fundacion Inversiones Barroco

 
P.H. Plaza Commercial San Fernando, First Floor, Office No. 41,
Via Espana, Urb. La Loma,
Panama City, Republic of Panama


Any notice so given shall:


 
(a)
if delivered, be deemed to have been given at the time of delivery;



 
(b)
if mailed by registered mail, be deemed to have been given on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labour dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and



 
(c)
if sent by telegraph, telex, telecopier or other similar form of communication,
be deemed to have been given or made on the first business day following the day
on which it was sent.

 

 
 
 

--------------------------------------------------------------------------------

 
 
Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.


7.2                      Amendments.  Neither this Agreement nor any provision
hereof may be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge or termination is sought.


7.3                      Entire Agreement.  This Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and undertakings, whether oral or written, pertaining to the subject
matter hereof.


7.4                      Action on Business Day.  If the date upon which any act
or payment hereunder is required to be done or made falls on a day which is not
a business day, then such act or payment shall be performed or made on the first
business day next following.


7.5                      No Merger of Judgment.  The taking of a judgment on any
covenant contained herein or on any covenant set forth in any other security for
payment of any indebtedness hereunder or performance of the obligations hereby
secured shall not operate as a merger of any such covenant or affect the
Lender's right to interest at the rate and times provided in this Agreement on
any money owing to the Lender under any covenant herein or therein set forth and
such judgment shall provide that interest thereon shall be calculated at the
same rate and in the same manner as herein provided until such judgment is fully
paid and satisfied.


7.6                      Severability.  If any one or more of the provisions of
this Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality or enforceability of such provision shall
not in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


7.7                      Successors and Assigns.  This Agreement shall enure to
the benefit of and be binding upon all parties hereto and their respective
heirs, personal representatives, successors and assigns, as the case may be.


7.8                      Governing Law.  This Agreement shall be governed by and
be construed in accordance with the laws of the Province of British Columbia and
the parties hereto agree to submit to the jurisdiction of the courts of British
Columbia with respect to any legal proceedings arising herefrom.


7.9                      Independent Legal Advice.  This Agreement has been
prepared by Northwest Law Group acting solely on behalf of the Borrower and the
Lender acknowledges that it has been advised to obtain independent legal advice.


7.10                      Time.  Time is of the essence of this Agreement.


7.11                      Headings.  The headings of the paragraphs of this
Agreement are inserted for convenience only and do not define, limit, enlarge or
alter the meanings of any paragraph or clause herein.


7.12                      Counterparts.  This agreement may be executed in one
or more counter-parts, each of which so executed shall constitute an original
and all of which together shall constitute one and the same agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




THE BORROWER:
 

 
EFLO ENERGY, INC.
by its authorized signatory:
         
 
By:
/s/ Al Conrad Kerr Jr.      
Al Conrad Kerr Jr.
                 

 
THE LENDER:
 

 
FUNDACIO INVERSIONES BARROCO
by its authorized signatory:
           
By:
/s/ Dr. Braxaui      
Dr. Braxaui
                 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE "A"


 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.02
 


PROMISSORY NOTE
 
 

EXECUTED BY:        
EFLO ENERGY, INC.
(the "Borrower")
      IN FAVOR OF:      FUNDACION INVERSIONES BARROCO
(the "Lender")
      PRINCIPAL AMOUNT:             $600,000 (CAD)       DATE OF
EXECUTION:             March 2, 2015            

 
FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender, the principal sum of $600,000 (CAD), together with interest thereon at
the rate of 10% per annum, calculated and compounded annually, on the Maturity
Date in accordance with the terms of Loan Agreement between the Borrower and the
Lender.
 
The Borrower waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.
 
The Borrower agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.
 
DATED at Houson, Texas this 2nd day of March, 2015.
 

 
EFLO ENERGY, INC.
by its authorized signatory:
         
 
By:
/s/ Al Conrad Kerr Jr.      
Al Conrad Kerr Jr.
                 

 